Citation Nr: 0632997	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for hypertension. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  In December 1996, the RO denied the veteran's claim of 
service connection for hypertension.  The veteran was 
provided notice of that denial, filed a timely notice of 
disagreement, was issued a statement of the case, and filed a 
timely substantive appeal; but subsequently withdrew the 
appeal.  Thus, the December 1996 decision was final.

2.  The additional medical and other evidence submitted or 
otherwise obtained since the RO's December 1996 decision is 
cumulative of the evidence of record at the time of the last 
final denial and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1996 RO decision, which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

2.  The evidence received subsequent to the December 1996 RO 
decision is not new and material; the claim for service 
connection for hypertension is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108 (West & Supp. 2005); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

The Board concludes that the RO letter sent in March 2002 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to his claim.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That letter explained the 
terms "new" and "material" to the veteran and informed him 
of the type of evidence that would be considered new and 
material.  See Kent, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that this 
notice must be provided to a claimant before the initial 
unfavorable RO decision.  This was accomplished in this case.  

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

In the present appeal, the veteran was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence which was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of severity of the condition or the 
effective date for the claim.  Despite the inadequate notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence was not presented or secured, any question as to the 
appropriate rating or effective date to be assigned is 
rendered moot.  

B.  Analysis

The veteran contends that his claim for service connection 
for hypertension should be reopened.

In a December 1996 decision, the RO denied the claim for 
service connection for the hypertension, finding that there 
was no relationship between the veteran's current 
hypertension and service.  The RO considered the veteran's 
service medical records with consisted of a service entrance 
examination and a separation examination, VA treatment 
records from January 1987 to May 1996, and the veteran's 
statements.  The RO noted that the December 1952 separation 
examination was negative for any findings complaints of or 
treatment of hypertension, and his blood pressure was 
recorded as 120/70.  A January 1987 VA treatment record noted 
that the veteran was diagnosed with hypertension 7 years ago.  
The veteran filed a timely notice of disagreement, he was 
issued a SOC, and he filed a timely substantive appeal.  
However, prior to a decision of the Board, the veteran 
withdrew his appeal, and the appeal became final.  See 38 
C.F.R. § 20.204.

Therefore, the appeal became final and binding on him based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  Effective from August 
29, 2001, the regulations defining "new and material 
evidence" were revised and clarify the types of assistance 
the VA will provide to a claimant attempting to reopen a 
previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in November 2001, the Board considered 
these provisions.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Here, it appears that the RO reopened the claim and 
adjudicated it on the merits.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996). 

When determining whether evidence is new and material, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In support of the veteran's claim, the RO received VA medical 
records from 1987 and 1988.  These records were considered in 
the previous final rating decision and are not new.  The 
Board again notes that an entry in the January 1987 treatment 
record noted that the veteran was diagnosed with hypertension 
7 years ago which would be in 1980, almost 28 years after 
service.  

The veteran contends the headaches and nosebleeds that he 
sustained in service were the first manifestations of 
hypertension, but service medical personnel did not properly 
diagnose the condition and merely gave him aspirin.  Within a 
few months of separation from service, the veteran claims 
that he was correctly diagnosed with hypertension by a 
private physician, and has continuously treated for the 
condition since then.  He notes that the medical records of 
the private physicians who treated him since separation from 
service are unavailable, as they are deceased and their 
practices no longer exist.  He also submitted the statements 
of a fellow serviceman, his wife and brother who supported 
the veteran's contentions.  

The various statements are not new because they merely 
reiterate allegations previously made by the veteran - that 
he currently suffers from hypertension which he has had since 
service.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, the RO considered these very same allegations prior 
to denying his claim in 1996.   The Board finds this evidence 
is cumulative of that previously submitted prior to the 
December 1996 decision

The Board finds that the veteran has not submitted new and 
material evidence that raises a reasonable possibility of 
substantiating the claim.   As the veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


